Order of the Surrogate’s Court of Queens county granting respondents, appellants, Eastman & Eastman an allowance of $1,250 and denying application of respondent, appellant, Gumbes for an allowance affirmed, with ten dollars costs and disbursements to Eastman & Eastman, payable out of the estate. Respondent, appellant, Gumbes rendered no valuable service to the estate and was not an attorney for a representative of the estate or of one who was interested therein. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.